Rece ived:2105996174                           Jan 14 2015 12:59om           P0O2
2015-01-14 12:54                                HEB34 2105996174 » 210 335 2762 P. 2/3


                                                                                                            .




        Wednesday, January 14, 2015

        To whom it concerns;

        Response to appeal in regards my children custody to:

        CASE KO.   04-14-00397-CY
        STATE UP TEXAS
        FcimTti court uf At'ims district
        SAM Ui.ltl.,rt(ir rt(t                          Received:2105996174                              Jan 14 2015 01:00pm            P003
2015-01-14 12:54                             HEB34 2105996174 » 210 335 2762 P. 3/3




                 6. I strongly ask that the Court, The Judge, to look after my children best interest,

                 7. I have no idea how the Child Support Office works neither manage how much Mr.
                    Sam Alvarez has to pay this office; but I assure you that this is another way to Prove
                    you that when a parent cares about his children, don't hesitated about this minor
                    things; specifically when he is not being asked to do more than what he can at this
                    point in his life.


                 8. Finally. I thank you Judge for securing the well-being of my children to stay safe and
                    away from Illegal drugs.




              With much respect and awaiting for the outcome of this matter;

              Dulce R. Alvarez
                               Received:2105996174                         Jan 14 2015 12:59om                 PQQ1

2015-01-14   12:54                       HEB34 2105996174 » 210 335 2762 P. 1/3




                                                                           I
                                                                                              en




                                                                                 > %~_                 "-.'.''r.~"-


                                                                                                 IE


                                                      FAX ORDER/COVER SHfET         ■.   ■.




                         TOTALNUMBKOFPAGESSB© &

                         This facsimile is sent on Mvtf rf




                     I have read and apeetn the atowe terms aodawflbons.